Deen, Chief Judge.
In this conviction for possession of marijuana based entirely upon evidence uncovered during the execution of a search warrant for a trailer located on a lot in a described trailer park, the motion to suppress the evidence because of lack of probable cause for the issuance of the warrant, appearing on the face of the affidavit, should have been sustained.
The affidavit recited in substance that the affiant, a detective, received a telephone call from a reliable informant, that the defendant had a large quantity of the drug for sale. Members of the *759drug squad put the trailer under observation. The informer entered the trailer. The defendant came out shortly thereafter, drove off in his car, and returned within five minutes. A few minutes later the informer left the trailer and informed the detectives that “he only took half of what Chris Tuten brought back ... Chris took the other half back to his stash (location unknown).”
Argued September 10, 1980
Decided December 5, 1980.
Kran Riddle, for appellant.
Andrew J. Ryan, III, District Attorney, Michael K. Gardner, for appellee.
At the hearing on the motion to suppress the affiant was questioned as to why, if he knew as he had sworn that Tuten had ten pounds of marijuana which he kept at an unknown location, and his undisclosed informer had purchased and carried away half of this amount and Tuten removed the other half from the premises, he applied two days later for a search warrant based on facts which affirmatively showed that the affiant had no knowledge of any drug actually on the premises. The witness replied that most people who deal in marijuana will at some time have some around, they are going to leave something by for people, he had no evidence at all of that particular marijuana (which was found in the trailer) but most dealers will have it around, and “I was told they were removed ... I wasn’t sure that there wasn’t anything (left) in that trailer.”
Such evidence does affirmatively show that the state is relying on the fruit of the poisoned tree and that the raid carried out was on a mere suspicion that drugs which he knew nothing about might in fact be found within the premises. “A warrant must stand on firmer ground than mere suspicion.” Fenning v. State, 136 Ga. App. 569, 571 (222 SE2d 122) (1975), and see Wong Sun v. United States, 371 U. S. 471 (83 SC 407, 9 LE2d 441) (1963); Spinelli v. United States, 393 U. S. 410, 414 (89 SC 584, 21 LE2d 637) (1969).
The remaining enumerations of error are without merit.

Judgment reversed.


McMurray, P. J., Smith, Banke and Carley, JJ., concur. Shulman, J., concurs specially. Quillian, P. J., Birdsong and Sognier, JJ., dissent.